Quinn, Judge
(dissenting):
Lieutenant Smith testified that he believed the facts presented to him indicated, with "high probability,” that the stolen wallet would be in the accused’s quarters. Cf. United States v Alston, 20 USCMA 581, 44 CMR 11 (1971). I believe his assessment of those facts was sound. As I perceive the evidence, it justified a conclusion that the accused had the opportunity to hide the Wallet in his quarters. When the wallet was not found on his person or in his car shortly after the theft, the reasonable probability was that he had hidden it in his room before he left the- barracks. Accordingly, I would affirm the decision of the Court of Military Review.